Case 2:17-cv-06728-RRM-ARL Document 39 Filed 05/24/19 Page 1 of 1 PageID #: 224



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 --------------------------------------------------------------X
 JOSE BERGER,

                                             Plaintiff,
                                                                    SCHEDULING ORDER
                  -against-                                         17-6728 (RMM) (ARL)

 MICHAEL FOODS, INC.,

                                              Defendant.
 --------------------------------------------------------------X
 LINDSAY, Magistrate Judge:
 The following pretrial schedule is adopted:

 August 29, 2019:          Deadline for filing motion for joinder of additional parties or amendment
                           of pleadings.

 December 5, 2019:         All discovery, inclusive of expert discovery, to be concluded.

 December 19, 2019: Any party planning on making a dispositive motion must take the first step
                    in the motion process by this date or risk forfeiting the right to make such
                    a motion. Parties are directed to consult the district judge’s individual
                    rules regarding such motion practice.

 January 9, 2020:          Final conference before the undersigned at 1:30 p.m. Meaningful
                           settlement discussions will occur at the conference. Clients or other
                           persons with full settlement authority must be available by telephone.
                           Parties are to electronically file a joint proposed pretrial order in
                           compliance with the district judge's individual rules, signed by counsel for
                           each party, prior to the conference.

        This scheduling order will be modified by the Court only upon a timely showing of good
 cause. Any request for modification of this scheduling order must be in writing, and submitted in
 accordance with the undersigned’s Individual Rule 1 (D).
        All parties are advised that they are under a continuing obligation to keep the Court
 apprised of any changes in their contact information including, but not limited to, their addresses.

 Dated: Central Islip, New York                               SO ORDERED:
        May 24, 2019                                                  s/
                                                             ARLENE ROSARIO LINDSAY
                                                             United States Magistrate Judge
